DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/12/2020 and 07/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo Ohta (US 20130057918 A1) in view of Shohei Baba (US 20130094054 A1).

Regarding claim 1, Ohta discloses a client device configured to communicate with a server via a network (¶ [72]), the client device comprising: 
one or more memories (Fig. 6 numerals 103, 104 and 105); and 
one or more processors that execute a set of instructions (Fig. 6 numeral 101 CPU) to: 
acquire counter information which is totaled according to performing a job by the client device (¶ [10]) and is stored in the one or more memories (¶ [282]). 
Ohta fails to explicitly disclose determining whether the client device has [been] performed at least one job during acquiring the counter information; reacquire counter information in a case where it is determined that the client device has been performed at least one job during acquiring the counter information; and transmit the reacquired counter information to the server.
Baba, in the same field of endeavor of acquiring counter information from image forming devices (Abstract), teaches determining whether the client device has [been] performed at least one job during acquiring the counter information (¶ [101-104] counter acquisition performed after job start date and time, but before print job end date and time); reacquire counter information in a case where it is determined that the client device has been performed at least one job during acquiring the counter information (¶ [103]); 
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the client device as disclosed by Ohta comprising one or more processors that execute a set of instructions to acquire counter information which is totaled according to performing a job by the client device to utilize the teachings of Baba which teaches determining whether the client device has [been] performed at least one job during acquiring the counter information; reacquire counter information in a case where it is determined that the client device has been performed at least one job during acquiring the counter information; and transmit the reacquired counter information to the server to efficiently acquire the most up-to-date information to avoid errors in subsequent payment processing. 

Regarding claim 2, Ohta discloses the client device according to claim 1, wherein the one or more processors further execute the set of the instructions to: 
transmit the acquired counter information to the server in a case where it is determined that the client device has not [been] performed at least one job during acquiring the counter information (see rejection of claim 1 wherein the counter acquisition does not satisfy the condition wherein a job is being performed as the data is acquired).

Regarding claim 3, Ohta discloses the client device according to claim 1, wherein the one or more processors further execute the set of the instructions to: 
store the acquired counter information (see rejection of claim 1); 
reacquire counter information at a predetermined timing (see rejection of claim 1 wherein the count is acquired periodically).



Regarding claim 5, Ohta discloses the client device according to claim 1.
Ohta fails to explicitly disclose wherein information to be reacquired is selected after detection of an event related to a state change or is selected based on a person who executes a job or an execution content of a job.
Baba teaches information to be reacquired is selected after detection of an event related to a state change or is selected based on a person who executes a job or an execution content of a job (¶ [78]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the client device as disclosed by Ohta comprising one or more processors that execute a set of instructions to acquire counter information which is totaled according to performing a job by the client device to utilize the teachings of Baba which teaches information to be reacquired is selected after detection of an event related to a state change or is selected based on a person who executes a job or an execution content of a job to confirm the most updated information is acquired.

Regarding claim 6, Ohta discloses the client device according to claim 3.
Ohta fails to explicitly disclose wherein the predetermined timing corresponds to any one of time after a predetermined time has elapsed from temporarily storage of information, time when transition to a power saving state is detected, time when a job que becomes empty, or time when a user who logs in becomes absent.
Baba teaches the predetermined timing corresponds to any one of time after a predetermined time has elapsed from temporarily storage of information, time when transition to a power saving state is detected, time when a job que becomes empty, or time when a user who logs in becomes absent (¶ [44]).


Regarding claim 9, Ohta discloses a control method of a client device configured to communicate with a server via a network (see rejection of claim 1), the control method comprising: 
acquiring counter information which is totaled according to performing a job by the client device and is stored in the one or more memories (see rejection of claim 1); 
determining whether the client device has been performed at least one job during acquiring the counter information (see rejection of claim 1); 
reacquiring counter information in a case where it is determined that the client device has been performed at least one job during acquiring the counter information (see rejection of claim 1); and 
transmitting the reacquired counter information to the server (see rejection of claim 1).

Regarding claim 10, Ohta discloses a non-transitory computer readable storage medium on which is stored a computer program for making a computer (¶ [84]) execute a control method for a client device configured to communicate with a server via a network (see rejection of claim 9), the control method comprising: 
acquiring counter information which is totaled according to performing a job by the client device and is stored in the one or more memories (see rejection of claim 9); 

reacquiring counter information in a case where it is determined that the client device has been performed at least one job during acquiring the counter information (see rejection of claim 9); and 
transmitting the reacquired counter information to the server (see rejection of claim 9).

Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 25, 2022